Independent Bank Corporation 230 West Main Street Ionia, MI 48846 April 14, 2010 Filed Via Edgar Ms.Kathryn McHale Attorney Advisor Division of Corporation Finance Securities and Exchange Commission treet NE Washington, DC 20549-4561 Re: Independent Bank Corporation Registration Statement on Form S-4, as amended File No. 333-164546 Dear Ms.McHale: Pursuant to Rule 461 promulgated under the Securities Act of 1933, as amended, Independent Bank Corporation (the "Company") requests that the effectiveness of the above referenced Registration Statement on Form S-4, as amended, be accelerated to April 16, 2010 at 12:00 p.m. Eastern Time, or as soon as possible thereafter. In connection with the foregoing request for acceleration of effectiveness, the Company acknowledges that: · should the Securities and Exchange Commission (the "Commission") or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; · the action of the Commission or staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and Securities and Exchange Commission Division of Corporation Finance April 14, 2010 Page 2 · the Company may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Please contact the undersigned at (616) 522-1765 with any questions you may have concerning this request. In addition, please contact the undersigned when this request for acceleration has been granted. Very truly yours, Independent Bank Corporation /s/ Robert N. Shuster Robert N. Shuster Executive VP and Chief Financial Officer c: Kimberly Baber
